Case 2:19-cv-00974-JS-GRB Document 14-12 Filed 07/05/19 Page 1 of 11 PageID #: 219




                                EXHIBIT L
Case 2:19-cv-00974-JS-GRB Document 14-12 Filed 07/05/19 Page 2 of 11 PageID #: 220




 N. 6416/1O R. G. Notizie di reato
 N.      5/11 R. G. G. I.P.



                 TRIBUNALE DI NOCERA INFERIORE
                 UFFICIO DEL GIUDICE PER LE INDAGINI PRELIMINARI



                DECRETO CHE DISPONE IL GIUDIZIO
                                     -    art. 429 c.p.p. -


 II Giudice Dr.ssa Giovanna Pacifico
 All'esito dell'udienza preliminare nel procedimento n. 5/11 GIP
 Pronunciando nei confronti di:
 1) NAPOLETANO Giuseppe nato ii 10/06/68 a San Valentino Torio ed
     elettivamente domiciliato ai sensi dell'art. 161 cpp presso la sede della
     societa "Solania srl " con sede in Sarno alla via Provinciale, 36
     2) NAPOLETANO Eugen io nato ii 27/02/33 a San Valentino Torio ed
         elettivamente domiciliato ai sensi dell'art. 161 cpp presso la sede
         della societa "Solan ia srl" con sede in Sarno alla via Provinciale, 36
 3) CIRELLA Amalia nata ii 29/08/68 a Napoli ed elettivamente domiciliata
     ai sensi dell 'art. 161 cpp in Santa Maria a Vico (CE) alla via Astolella, 52

                                                                 -assen ti-


 Difensore: Aw. Giovanni Annunziata Foro Nocera (di fiducia per Napoletano
            Giuseppe e Napoletano Eugenio)
           Avv. Silverio Sica Foro Salerno (di fiducia per Napoletano Giuseppe
            e Napoletano Eugenio)
            Aw. Angelo Trombetti con studio in Caserta (di fiducia per Cirella)
           Aw. Angela Buanne con studio in Caserta (di fiducia per Cirella)


                                         IMPUTATI

        Vedi allegato


  (2) IDENTIFICATE LE PERSONE OFFESE IN :
 1) Consorzio di tutela del pomodoro San Marzano dell'Agro Nocerino
 Sarnese - c/o Avv . Luca Forni con studio in Nocera lnferiore
Case 2:19-cv-00974-JS-GRB Document 14-12 Filed 07/05/19 Page 3 of 11 PageID #: 221


   2) lstituto Mediterraneo di Certifa:c\z ic ne Ay• .•ali mentare IS.ME.CERT c/o
   Avv. Luca Forni con studio in N~"er::i :11teri~·t:
   3) Associazione Consumato ri ADOC :10m1ci;; ata c/o Avv. Agostino La
   Rana del Foro di Napoli
                                                           -assen ti-

   (3) EVIDENZIATA L'ACQUI SIZI O~ t . DE:~-- c ~,c c.;• :r:.NTI FONTI DI PROVA:
   - vedi allegato




   Dispone ii rinvio a giudizio di Napcl e[r~:~, (..7 ,u3 1-- ~,pe, Napoletano Eugenio e
   Cirella Amal ia pe, i reati sopra spec1~:c:t,. e I& loro comparizione davanti al
   Tribunale di Nocera lnferiore - in ,-:. Jmposizione monocratica (Dr.ssa
   Caccavale) - per l'udienza del giorno 29 aprile 2015 - ore 9,00 con
   avvertimento agli imputati che non compornndo sa..-3nno giudicati in assenza.
   Avverte le parti che devono , a wm8. •:ii ·•1an-,•:1issibilita, depositare nella
   Cancelleria del Giudice del dibattmento ;,1mr11,, .'19tte giorni prima della data
   fissata per l'udienza , la lista degli ever.tu:1. l"::~,! 1r. :·ni, periti o consulenti tecnici ,
   con la indicazione delle circostanze s:., r.L ,:~v·: ·✓c- rtere l'esam e.


   Dispone la notifica de \ presente dec~e+ -_, :191 !n .·. •:tati: Napoletano Giuseppe,
   Napoletano Eugenio e Cirella Ama!:a

   Persona otfesa: Consorzio San          ::!,_.. ~a~.,1 '. · ~)F . ,.9.1ECERT, ADOC
   Alie parti private che non erano t.: (ese,1~1 2-ll'ud :c.:-,-:za preliminare, almeno venti
   giorni prima della data fissata pei i1:Ji...i,, 11"!,i.                                                  i
   Nocera Inferiore, 11 11 /02/ 15                                                                       ~ ''


      II caUlliere
                   tino                                                              nna Pacifico

                     cop1a     al!'Ufficiale    Gill.:. ·.:.- =::tr o   Polizia       iudiziaria    di

                                                    " .
                                                    \'                    notifica        a        (5)

    Restituito dall'Ufficiale Giudiziano / ?olizlct C it.di?. r- r:a ii
    Notificato a (6)
   - - - - -- - - - - - - - - - - - ; - ·- -- - - -- - -- -- - -- - - -
                                              -- ---~-- - - - - - -- - -
 Case 2:19-cv-00974-JS-GRB Document 14-12 Filed 07/05/19 Page 4 of 11 PageID #: 222
Proc. Pen Nr. 6416/ 2010 R.G. Notizie di Reato /Mod. 21



                                                                              : i ccr::"Jni:~i.        q ,,,,,
                                                                              t~ocNa \n!eiicre,,~">&
                                                                                                  ~~~:.....,..;.c...,1-":...:::..;~-=-..J--
                                            Procura della Repubbli~a
                                presso il Tribunale Ordinario di Nocera Inferiore
                                                                                                  ILGIUI>l
                                  RICHIESTA DI RINVIO A GI:(JDIZIO
                                    - artt. 416. 417 c.p.p., 130 D.Lv. 271/89 -

                                                                            Al Giudice per l'udi.enza prelimina re
                                                                                      presso il Tribunale SEDE

                                     Il Sostituto Procuratore d ella Repubblica;

Visti gli atti del procedirnento di cui in epigrafe, nei confronti di:

NAPOLETANO Giuseppe, nato a S. Valentino Torio il I0.6.1968, elelliJJaJJJen/e domid/iato ai .rensi
de!l'a,t. 161 c.p.p. presso la sede della societa "Solania srl" in Sarno alla \·ia ProYinciale 36;
. Q11a/e L.R e geslore de/la Sode/a "SOL,1.NIA srl" l'OJI sede in Samo al/a 1ia· Prorin,iale 36, che ponera 111 essere le
                                                                                   1


opera';joni di acqllislo de/ prodo!lo dalla !'Ollegala Coopera!im S olania St-ad geslila dal padre e compli.-e N apoleta110
Eugenio per la successiva ,·0111111erda!i:::,_:::_a::;jone ji-audo/enta( 01•J1ero .rpucdandolo ml mercalo come pomodoro sa11
mar:::,_a110 dop)

assislilo e difaso dai dijimso,i dijid11da A1•v. :                                                 .
    l )SICASILVERIO,con studioinSalerno - fl 4i4-L\ C4~ll q\;1'L, &-14llfl<',Z-4 ,-:i_
    2) GIOVAN1 I AN u ·zrATA, con studio in Sarno - f l4. ~~.:\ ,A.JJ,/~u_',11'o


2. NAPOLETANO Eugenio, nat0 a San Valentin o Torio il 27 .02..1 933, elettframmte domi,i!ialo ai sensi
del/'a,1. 161 c.p.p. presso la sede della cooperativa "Solania s.c.r.l" in Sarno alla ,·ia PrO\~inciale 40;
. quale Presidente/ LR de/la Cooperativa "Solania scad" che prod11ct'1•t1/ tra!forma1 a ii prodot!o ( .rpaccia!o per
                                                                                                   1


pomodoro .ran mar:::,_a110 dop ) vendendolo s11ccessivame11/e al/a Solania srl ges!i!a dal Jig!io e comp/ice Napoletano
Gi11seppe per la commerciali:::_:::,_a::;jone

asszstito e difeso dai difenson· di fiducia Avv.:
     1) SIC.A SILVERIO, con studio in Salerno
     2) G IOV,-\NNI ANNUNZIATA, con studio in Sarno

3. CIRELLA Amalia, nata a Napoli il 29.08.1968, , e/ettivamente domiciliala ai se11Si dell'art. 161 cp.p. in
San ta Maria a Vico, via Astolella n. 52;

- quale agronoma. iJpettrice del/'orgamsmo di rerl~tira;;;_ione Jsmecert ( Istituto .\fediterraneo di cercificazione
agroalirnentare con sede in N~poli ) incaricato dei servizi di controllo, ,·erifica e certificazione sul
rispetto del disciplinai;e di produzione del pomodoro Sao Marzano clop - a tutela e sak aguardia delle
clop nell'interesse dei cor\sumatori, assicurando la ti.picita dell'alirnento contrassegnato e del mercat0,
garantendo p osizioni lea4 e paritarie nella competizione commerciale - la quale si prestava a redigere le
false verifiche in campo destinate ad attestare contrariamente al vero il rispetto del disciplinare di
produzione J! la _regolar~. provenienza del prodotto pomodoro san marzan o ;
. esercente di fatto una pubblica funzione di certificazione ;

 assi.rlila e dife.ra dal difensore di Jidmia A,,,,. GIROL'1.MO C-1SELL-1,     <'011   studio in ~               { 4J¼ 10ve
                                                                                   V/ t'\-- V(_==,vc:"f-{ 4 1     l-i L..
                                                         IMPUTATI
     Case 2:19-cv-00974-JS-GRB Document 14-12 Filed 07/05/19 Page 5 of 11 PageID #: 223



      NAPOLETANO Eugenio-NAPO!-,~TA.l•./O (/,-'..!s~ppt-·-CIRELLA Amalia

      A) del reato p . e p. dag li artt. ·s 1-· 110-112- _,13 .:l t q uater- cp (- ]rode commem~1te- nel sellore de/
.,     "pomodom sa11 ma1"';__a110 dop" ) , perche in concoro') t.ra io10 nelle rispettive suindicate qualita e con le
       condotte indicate anche ai capi che segu ooo e, m part1c,,bre il N_apoletanq Eugenio, nella qualita di
       L.R. e gestore della ditta produttrice· Cooperativz So!.wia scar(·~·-.·il Napoletano Giuseppe
      quale LR della "Solania srl, a::;Jenda co/legata ,iJ• .i inuncam di co111111erciafi::;_::::_are ii prodo!lo appare11teme11le
      ]alto provenire rlall~ p,i111a, nell'esercizio di una ·ati\·i~i co.nr:-icrciale, ponenno in essere atti idone1 diretti
      in modo non equivoco· a mettere in circolazic 11.!, comme_rcializzarc e consegnare agli acquirenti e
       consumatori sul territo rio nazionale ed oltre, un p::.Jdotto ::.bnentare diverso per origine proven.ienza e
      qualita rispetto a quanto diduarato e pattwto, •.)v,"~~o 3Y:iriate migliaia di barattoli di pomodoro
       falsamente spacciato come ''pomodoro sa11 m11,-::.,_, 1:o .lop-: riportante indicazioni e denominazion.i
      contraffatte , in realta non avente tale origine con,,"~sa -1! r: ,: etto del disciplinare di produzio ne dop;

      -nella specie al fine di far risultare fatiLia;r.er,: "'                            "?oh.ma delle procedure dd disciplinare e la
      provenienza de! pomodoro san marzano ·
                                                                                    •                I

      -veniva compihco o fatto compilare dal .\1_.;;~ 1!· .111.1 ~ •• .:/";C> r '.Japol,·1c1110 Gil(seppe, con la falsa firma per
      esteso degli apparenti coltivatori-prouuttor. C;.,;,· ,:.i;,. 1', atalina,Laudisio P::i.squale, Raionc angelo,
      Corrado Adelaide, de Filipo m.ichele, Ferr2.nte D r,.11en:co, ~,genito Concetta, Lenza anton.io, Odierna
      .-\ntonio e Sirica Giuseppina, ii modulo-- dom~ . •''J d, ~dei..ione al sistema di controllo dcl prodotto a
      denominazione pro~etta pomodoro s:in ma:: :1n · .ieC'1gro sarnese nocerino- sez agricoltori
      successi\·amente trasmesso all'Ismecert di ~ap~li


       in ;t2arlicolc1re /rattandosi di :



      1 nr.       144.7Joq           baraltoli pmi a 12.000    catii/hl            ',! ;:s'J               ;1   28 Jnce, con elichetta a marchio CE1VTO
           POMODORO SAN MARZANO J)FLL·'Ac.'RO .::7-1.RNESE-NOCER.JNO;
      che z·enivano prodolli dalfa Cooperaliva Solanic: .rtarf, c:,.'1mere:a ;- _:. t,11 in esportazione dal porto di Napoli
                                                                              -,
      dafla col!egata Sola ma srl- alla-·adfftzrfflle'-· ·a, :a i ,;. ~y;j;,,                      ·-✓;~        .·lNRTC-FOUDvTSTKilfffTORS per .'a
      distrib11;::_jo11e al co11sllmo s11 quel mercato , co1;:em:,.di pw:. 1,1; f •la·, ,: ,ierJi per ongi11e, q11alita ep1vvenie11za da q11a1:to
      falsamente indicato mile etichette - riportanli, in ,1;ndo          ~   •": '/,a • )0-        1: ·   ~ --~•,,to,   coucre!amente alto ad i11gan11are la buo;;a
      fide degli acqllirenti , ia fa Isa i11dicaz!one dei seg11e1!!i 1,:;, --c..zer,i:                      : :;modoro San 1vI.arza110 dop " e ''pomodoro San
            ;-;::--:-::-=---=-   #




      Mar.:::_ano DQP.. organic "              la cui de11omi11,1~011e -~ , .,tr.:             p
                                                                                                    1. ·,,,ttla dal R ego!amenlo (CE) 11.1263 / 96 def/a
      Commissione def 01.07. 19% che tute!a ifpomodoro San '· ,r::::_c                     10 ,,;e1:            '..ig1v S arnese-Nocen'no,




      2) nr. 1080 barattoli dipoJJ!6dori pela!i de!fo17nt110 1i 3 kg , ·-1.1,1,1., - co;1 e!ti:hetla "Solania pomodoro san mar:::_a1:o
       de!l'agro sames~ 11ocen·110 dop.'.' (,,portanti codice :Ii stab;,',,Hnr- DLC7 c,'.•e identifica l'az!enda di trasformaz!one Di
       Lallo snc ed appartenente al lotto di prod-..12i, ·.;            :2         che ven.ivano comrnercializzati
                                                                                        _.1,                             111

       esportazione dal porto d1 Napoli d:11la collegata So'. _. , 1.1 ,r: .1i:- acqui.rente dicta indiana AGRil\l S,-\LES

       ; pomodori pelati diYersi per origine, qualit~ e pm" , ·: ·n::.;,,: ..ti .'· anto},t!samen/e indicato mile el,d1dte - <'ltche!'!
                                                                                                                                     2
          Case 2:19-cv-00974-JS-GRB Document 14-12 Filed 07/05/19 Page 6 of 11 PageID #: 224


        njnrl,111/i, in   modo .1ptd)1co e fra11dolenlo, L'0llffelamenle idomo ad i11ga1111are la buona Jede degli acq11ire11li_~ la falsa
        iJJdica':;jone dei segue11li i11g1tdiei1li: " pomodoro Sa11 ,\ 1ar:;_e1110 dop" la mi rlenomi11a::;jo11e d'origi11e e prote!!c1 dal
        Regola_me11!0 (CE) 11.1263 / 96 de/la ComJJJi.rsio11e de/ 01.07.1 996 dJe flttda ii J>omodoro San Mar:;,a110 dell'agro
.,1.

        S amese-Nocen·110,
        - il fatto commettendo con il concqrso di Cirella Amalia iJpet/1ice dell'orga11is1110 di m tiuca:;jone Ismel'frl
        incaricata dei controlli sul. ri_spetto del disciplinare di produzione la quale, p1 istigcl':;jone de/ Napol1ta110
        Giuseppe e. N apoletano_ E11genio: entrambi dominus del disegno criminoso- falsamenre attescava- con le
        condotte di falso meglio descritte ai capi che seguono - l'esistenza di fondi coltivati come pomodoro
        san marzano secondo le regale clel disciplinare di produzione , falsamente fatto risultare come materia
        prima del prodotto finito commercializzato quale pomodoro san marzano clop                       (proclotto claUa
        Cooperativa Solania scad e commercializzato claUa collegata Societa Solania srl ) ;anch'ella di fatto
        concorrendo , in esecuzione del medesimo disegno criminoso , a porre in essere atci idonei e diretci
        in modo non equivoco a consegnare all'acquirente/ consumatori                 prodotci di,-ersi per origine,
         qualita e provenienza da queUa indicata in et:i.chetta, ed in vio lazione delle norme che tutelano i
         prodotti DOP con danno al consumatore inclotto ad acquistare per qualita e prezzo un prodotto
         diverso da quello indicato come DOP,



        Accei1ato in Napoli ed agro nocerino samese 11ei 11011embre 2010



         NAPOLETANO Eugenio- NAPOLETANO Giuseppe - CIRELLA Amalia

           B) del reato p. e p. dagli artt. 81- 110-112-56- 515- 517 quater cp ( tentata frode commerciale
           nel settore def pomodoro san marzano dop) , perche in concorso tra loro nelle rispettive qualita
           e con le conclotte indicate anche ai capi che prececlono e, in specie il Napoletano Eugenio, nella
           qualita di LR e gestore della ditta produttrice Cooperativa Solania scad - il Napoletano
   , . ,--. Giuseppe quale LR della_"Solania srl, a::jenda col!egata che si incaricava di conm1erciali~~are ii prodotto
            apparentementef atto pro/lenire dalla pn·ma , nell'esercizio di una attivita commerciale, ponevano in essere atti
           idonei diretti in modo non equiv:oco a mettere in circolazione, commercializzare e consegnare agli
       _ · acquirenti e consumatori un- prodotto~diverso- per___origine_provenienza-e- qualitLrispetto a quanto
        ' dichiarato e pattuito, ovvero svariate migliaia di barattoli di pomodoro falsamente spacciato come
           "pomodoro san marzano clop", riportante indicazioni e denominazioni concraffatte , in realta non
           avente tale origine connessa al rispetto clel disciplinare di produzione clop ;


         in part:i.colare trattandosi di:
              1) 1.225.356 confezioni di pomodori pelati stoccati presso tre depositi della Solania srl siti nel
               Comune di San Valentino Torio , prodotti e venduti da Cooperativa Solania alla coUegata
              Solania srl come "pomodoro san Marzano dop"                     e destinato ;na successiva fraudolenta
              commercializzazioI).e a terzi , secondo la consolidata prassi aziendale illegale , mediante la
              preordinata apposizione di et:i.chette fraudolente riportanti la falsa indicazione dei seguenti
              ingredienti: " pomodoro San Marzano· clop" o "pomodoro San Marzano DOP organic " ;
               prodotto comunque' diverso e da quanto comunque falsamente gia riportato nei documenti
               afferenti ia rlntracciabilita e tracciabilita del prodotti ( Buoni di consegna attestant:i. il conferirnento
               di materia prima dai produttori agricoli aUa Cooperativa Solania trasformau-ice riportanti la
               espressa fraudolenta menzione "pomodoro San Marzano" - agenda di produzione e scheda di
                pro duzione         giornaliera      presso      la    Co operativa       Solania     attestante      fraudolentemente

                                                                                                                                             3
Case 2:19-cv-00974-JS-GRB Document 14-12 Filed 07/05/19 Page 7 of 11 PageID #: 225



      l'ingresso(conferimemo di pomodoro san \b · Lant, - documenti/ fatture di \·endica dalb
      Coqperativa Solani~ aUa Solania srl riportant: falsa,ncnte la dicitura Pomodorn San 1'.brzano clop );



 - 2) nr. 223.000 barattoli di pomodo ri pebti rm.alanti pt•.·1...utti daUa Cooperativa Solania cd acquiscati
 successi,·ame9-te . daU;i. Solania srl che li clecencva per. 1 1 st:c.:essiva fraudolenta commercializzazione a
 tc:r?i presso ~ d e p osito di N _o cera Infe i:io_re_ della d i tta t.lepositi Meridiona ii di N ocera Supc riore
 pomodori-pelati che venivano cont.rassegn:iti c.on iJ cod.ice alfanumerico . di tracciabilita del prodocco
 relative _aUa ~9Qper~_pva Solania scad ( S!...] ) 111:1 •:,1e 1.n rcalta non risultavano effettivamcnte prodorti
 presso la medesirna ·aziencla non risulranclo la cdri~pondente maceria prima in entrata presso gli
 impianti ; cr:rnanclo si di prodotto destinate alla succes~i, a fraudolenta commercializzazionc a terzi ,
 seco~clo h consolidata prassi aziendale 11Jeg2le , tr,ed.i:,n,e h prcordinata apposizionc di cticheccc
  fraudolentc riportanti• Ja- falsa indicazione dei SC(1uenn ing··::dicnti: " pomodoro San Marzano clop" o ·
 "pomocloro San Marzano DOP organic " ;

  -il fatto commetrendo con tl concorso ch Cirella Amalia i.rpettrice dell'organismo di m 1{fica~Jone fsmec,11
 inc::iricata dei controlli sul rispetto del disciplinare cL. produzione la quale, su istigazione clel :Kapolecano
 Giuseppe e Napoletano Eugenio- encrambi dominus de] disegno criminoso- fals:imente attestava-
 con le condone di £also meglio descritre ai capi che seguono - l'esistenza di fond.i coltivaci come
 pomodoro san m arzano secondo le regole del disciplin:ire di produzione , falsamente facto risulcarc
 come maceria prima clel prodotto finito co mmcrcializz:i.to quale pomodoro san marzano clo p
 (prodotto daUa Cooperativa Solania scad c co1: unerciafo .~.:ito dalla collegata Socieca Solania srl )
 ;anch'ell:i d1 fatto concorrendo , in esecuziune del :: •cctes:mo disegno cr.i.minoso , a porre in essere atci
 idonei e directi in modo non equi\·oco a consegna1~ :ill acqLmenre/ consumatori                 proclocti diver~i
 per origine:·-qualira e prc1venienza da queli1 indi,.a,.1 .!...'1 et;~hctta, ed in viobzione delle norme chc
 rutelano i prodotti DOP con danno al consum:w,re ,..-,do· _0 ad ::icquistarc per qualita e prezzo un
 prodotto diverse da quello indicate come DOP ,


  Am:rtato in San Valentino Ton·o e 1\To.era S11periore •te. 1:J,'c?J,b1e _-,J/0




 CIRELLA Amalia- N APOI:ETANO -G ius epp·e - NA tlOi...ET ANO- Eugenio

  C) del rea to p . e p. dag li a rtt.110-81 cp \· -479-61 n . 2 c. p. per avere la Cirella Anialia , in qualit'.l
 di ispettore agronomo incaricata dall'o,:ga,:w,. o .-,,,1:; .. 1!011: 17 S','E.CERT di svolgere atti.vita ispettiva e cu
 certificazione <lei terreni coltivati. a "pomodoro s~11. \ farwe_ DOP" dell'agro sarnese nocerino, in secle
 di sopralluogo in campo effettuato nelle d::ite 2/),2i ,e 2'."' lt•~t,o 2010 presso i terrcni siti. nei comuni di
 Sarno, San Marzano sul Sarno e san Valenuno T orio . con ?iu atci esecutivi clel medesim.o disegno
 criminoso ed al fine di consenrire la consumazione delle frc l; commerciali di cui ai capi che prececlono
 , attestato falsamente, con apposite contcsruale \T rba~c ci.! .... .,ncrollo :\gricoltori DOP Pomodoro san
 Marzano dell'Agro nocerino sarnese , di a\·ere po~ _ri,·amrn ,,· verificato la conform.id clelle superfici e
 clelle varieta coltivate nonche clelle tecnica colturak <les-:rittJ :!al disciplinare di produzione , e quindi
 la presenza in campo · di prodotto del tipo poll: ;dl · ' s.11 ma, . w10 dop ; ii fatto co111mette11do s11 istiga::;_ione e
 delermi11a~o11e dei suindicati Napoletano Giweppe e I\'c:r ·1< 'ano E '!/;· nio, interessati a far risultare falsamente
 la produzione su fondi ?iricoli di pomodoro s:.. 1t rnarL.ano 00P destinato alia Cooperativa Solania
 scarl per la successiva c~mmercializzazione da i:,.11 : dclla Svbnia srl - risultando entrambi dominus
 clel preordin;to 'piano fi:audolen to m anclanci dcll'to:, rn ,J.iseJ:rlo criminoso finalizzato a consumare le
 frodi commerciali di cui ai capi che prcccdor.o , .n~:n , 2 oggetto svariati quintali di p omodoro
 clestinato alla esportazione in Italia ecl all'estcro , Si- .cci.1t0 f -isamcnte per " pomodoro san marzano
  clop" , in realca prodorto solo formalmente secon d<, ·: capiw: .no/ J.iscipl.inare di cui al Regolamenlo (CE;
  n.1263/ 96 de/la Commissione de/ 01.0 7 • / 996 che rv:: '.l ~ po i ~odoro San i\farz:cino deli'agro Sarnese-
                                                                                                                          4
        Case 2:19-cv-00974-JS-GRB Document 14-12 Filed 07/05/19 Page 8 of 11 PageID #: 226


      · Nocerino , ma in real ta non avente affatto tale proven.ienza e qual.ita ;

       ·e in particolare:

•       -Cirella Amalia, ispet/Jice Ismece,1, redigeva un falso verbale di controllo agricoltori clop data 22.07.2010
        , a tanto ist.iga_ta dai Napoletano Eugenio e Giuseppe , a_t~estando, contrariamente al ,-ero, <l.i avere
        pos.itivamente verificato la . confor_rg,ita delle superfici e delle ,·arieta colt.ivate nonche delle tecnica
      · colturale descritta dal disciplinare .di prodl,!z}one .e qui:idi la effettiva coltivazione in campo a
        pbmodoro san marzano della parcicella di proprieta di Bari Anna ( fl 12 part 196 del Comune di Sarno)
        qa p arte sfella colt.ivatrice ~ _ascella Natalina ;

         - Cirella ./lmalia ,ispettrice Ismecert, redigeva un falso verbale di controllo controllo agricoltori clop in
        .data 21.07.2010, a tanco iscigaca dai Napoletano Eugenio e Giuseppe, attestando, contrnriamente al
    . . nro, di a,-ere posicivamente ,·erificato 1~ confonnica delle superfici e delle varieta colt.inte nonche
         delle tecnica colturale descritta dal disciplinare di produzione e quindi la effett.iva coltivazione in campo
         a pomodoro san marzano da parte di R ainone Angelo delle partice//e 890 e 891 deffl 2 de/ Conmne di san
         Valentino Ton·o

          - Ciiel/a A.mafia, ispettrice Ismecert, redigeva un falso verbale di controllo comrollo agricoltori dop in
       . data 20.07.2010, a tanco istigata d~i Napoletano Eugenio e Giuseppe , attestando, contrariamente al
         ,·ero, di avere positivamente ,-erificato la confonnita delle superfici e delle varieta coltinte nonche
         delle tecnica colturale descritta dal disciplinare di produzione e quindi la effettiva colt.inzione in campo
         a pomodoro san marzano
         da parte di Corrado Adelaide delle particelle 384 e 23 -fl 27 de/ Comune di Samo ,

        - Cirella Amalia, irpettrice Ismecert, redigeva un falso verbale di controllo controllo ag.r:icoltori clop in data
        19.07.2010, a tan to istigata d ai Napoletano Eugenio e Giuseppe , attestando, contrariamente al vero,
        di avere posit.ivamente verificato la confonnita delle superfici e delle varieta coltivate nonche delle
        tecnica colturale descritta dal disciplinare di produzione e quindi la effettiva coltinzione in campo a
        pomodoro san marzano da parte di De Filippo Michele della particella 52 -JI 27 de/ Con11111e di Samo ,

        - Cirella Amalia, ispettrice l smecert, redigeva un falso verbale di controllo controllo agricoltori dop in
        data 19 .07 .2010, a tan to istigata dai Napoletano Eugenio e Giuseppe, attestando, contrariamente al
        vero, di avere positivamente ,-erificato la confonnita delle superfici e delle varieta colt.iyate nonche
        delle .tecnica colturale descritt::cda.1-disciplinare ili produzione e quindi la effettiva coltivazione in campo
        a pomodoro san marzano da parte di Ferrante Domenico della ulteriore partice!la Jl2 11. N-2 de/ Covnme
        di Saa Valentino Torio, oltre che deifondijl 2 11. 39 e 385 effettivamente coltivati;

        Cirella Amalia, ispettrice I smecert, redigeva un falso verbale di controllo controllo agr.icoltori dop in
        data 19.07.2010, a tanto ist:i.gata dai Napoletano Eugenio e Giuseppe , attestando, contrariamente al
        vero, di avere posit.ivamente verificato la confonnita delle superfici e delle varieta coltivate nonche
        delle tecnica colturale descritta dal disciplinare di produzione e quindi la effettiva colt.ivazione_in_campo
        a pomodoro san 'm.arzano da partedi Ingenito Concetta delle particelle fl . 28 part 11. 3 e 1H-1 eJI 27 11.
        -183 de/ comune di Samo;


        - Cirella Amalia, ispettrice I_smecert, redigeva un falso verbale di controllo controllo agricoltori clop in
        data 20.07.2010, a tan to i$'tigaca dai Napoletano Eugenio e Giuseppe , attestando, contrariamente :il
        vero, di avere pos~tivam~nte verificato la confonnita delle superfici e delle varieta co lt.ivate nonche
        delle tecn.ica c;ltuiale descritta dal disciplinare di produzione e qu.indi la effetciva coltiv azione in campo
        a pomodoro san marzano da parte di Lenza Antonio delle particel/e jl . 23 part. 11. 286 de/ Com11ne di
        samo eJZ -I pa,t 602 de/ co1m111e di San V alentino Ton·o;

        - Cirella Amalia ispetuice Ismecert redigeva un falso verbale di controllo controllo agricoltori dop           in
                                                                                                                        5
    Case 2:19-cv-00974-JS-GRB Document 14-12 Filed 07/05/19 Page 9 of 11 PageID #: 227



        data 22.07.2010, a tanto isr.igata dai Napolet:1:~'- , "L. n10 · Giuseppe , attestando, contrariamentc ;il                                     •
        ,·ero, di avere positivan1ente verificam l::i c,,1· ••> . -1i. , l..:1 1 superfici e delle varied coltivatc nonehe
        delle tecn.ica colturale descritta dal disciplc.'1are u , -,:_• u ~iu1 ~ e quindi la effetti\·a colti\·azione in campo

.   -
        a pomodoro san marzano da parte di Odierna .-\_,., rnniu delle par/ice/le jl ../- part. 11. 88 e 89 de/ comune di
        San Valentino To,io; el 29 n2.f.!}9 e2500 rlel Cu11J111 ' r.': Sc•,,p;                      ·


        - Cirelb ,\.mn!in, ispettrice Ismecert: rcdige\·a un falso ·.-crLalc: di controllo comrollo agricoltori clop 111
        data 21.07.2010, a tanto istigata dai Napoletano £ugLn.io e Giuseppe, attesrand·o , concrariamente al
        nro, di avere positi,·amente verificato la conformita delle superfici e delle \·arieta colcinte nonche
        delle tecn.ica colnirale descritta dal discipiin::ire dj produzio'1e e quindi la effettiYa coltivazione in campo
        a pomodoro san marzano da pctrte di Sirica Giuseppina dcllc particelle fl . 27 part. 11. -1-./-0 de/ Co1m111e di
        Samo


         In Samo, sa11 l\farz_ano sa11 Valentino /ur,·o ,1d,~ "~: '1 wp ·a , 1 :, 11i1'Cllm11!e illdicate de! mese di              !11glio 20 7() (
        19,20,2 I ,e 22 l11glio) in occasione dei soprall!,°'gl,z hp·. ·, _:ii au,il:1:,




        Napoletano Giuseppe - Napoletano Eugeni~

        D) dei reati p. e,_p. ·dagli artt. 110-81 ,pv • ~.~J. u l 11 2 c p .( in relazione all'art. 76 DPR 445/2000)
        pcrche in concorso tra loro ed al fine di ronarc .. ·:o, ·,r,;.:-. cnro i reati di cui ai capi che precedono ,
                                                                                        0


        fonnavano e presentavano, apponendov: le furr.> L. .ip')crif, a egli agricoltori/ produttori, svariate false
        dichiarazioni soscitutive dell'atto di notorieta ( ai ~eGsi delLrc. 4 7 dpr 445 del 25.12.'.W00) , da alleg:ue
        alle domande di adesione al sistema di cor:trolL l•cl p:-adorto DOP pomodoro San r,larzano dell'agro
        sarnese-nocerino depositate presso l' Ismecert, pe,. la <..amp2gna di trasfo1mazione 2010_del pomodoro
        San Marzano DOP dell'agro sarnese-nocerino, ne~e quah, contrariameme al vero: si attestavano fatti
        dei quali l'atto era destinate a provare la ,·erita, ovv~ro la materiale disponibilita e conduzione dei
        terreni indicaci per la produzione del san marzano C,)p :,<.condo il disciplinare;

        In parcicolare:
                                      -   - - - ----   ----                                 - - -- -- - - - - - ---
        - ven.iva fatto risultare in una falsa dichiara:::jone _sor!~;. 'i11a ,i?j ~-- ·:a di w;/oneta data/a 31 maggio 2010 recance la
        fuma apocrifa di Ferrante Domenico la eff~tfr,-~ coL1, a.zi::me 1 p omodoro san marzano da pane del
        suddetto anche della ulteriore partice!la f/L :z. 74 2 d:, :.,·o,1r✓1. ~ ii San Valentino Ton·o, o/tre che deijo11di jl 2 I?.
        39 e 385 effettivamente coltivati ;                                                                                         •


        - Yen.i-va fatto risultare in una falsa dichit.1ra:'1L-11 ro ,__ ,,._.:.,,. a'r ·; '. ' •fJ .-Ii 110/orieta datata 29 !No!io ?0 10 recante b
        fu:ma apocrifa di Ingenito Concetta :a etfcr:i,.-::. -.:olti,·a~.c r.c a pomodoro san marzano da parte del
        suddetto delle partice//e fl . 28 part 11. 3 e 13-1- 7 ej. ;•, ;.. -JS5 ci:, ,,omime di Sarno;


                                           '
        - veniva fatto risultare in ·una jalsa dichiara~·io,1e sosti:!tlh1a de1. '·-rto di 11oto1ieta data/a 29 l11glio 2010 recante la
        fuma apoc1~fa di Sirica,:Giuseppina la effetcin -:-oltivazione a pomodoro san marzano da parte deila
        sudde tta delle particel/e jl . 2 7 part. 11. 440 de/ Comul',' di S an10,·


        - Yen.iva fatto risultare in una_/a/sa dichiarc1';_ir;ne sostit, ;/lri c:df',,/to di 110l01ietti datata 29 !11glio 2010 rec::mte la
        firma apocrifa di Lenza Antonio la effettiva cc~tiv~.zio,l.; a pomodoro san marzano da pane eel
        suddetto delle p011icelle jl . 23 pmt. 11. 286 de/ Cu,1' 11e ci .1.1r. ·' e jl. ./- pm1 602 · de/ cov11111e di S an Va!e1.1l..-,:o
                                                                                                                                         6
    Case 2:19-cv-00974-JS-GRB Document 14-12 Filed 07/05/19 Page 10 of 11 PageID #: 228

            -
    {,no;

    _ \·cni\'a fat_to risult:ue in una/t1/.,,1 did1iara~one sostit11ti11a dell'atto di noto,iela data/a 29 l11glio 20 10 recante la
    fir!l}_a apocrifa di Di Filippo 1lfichele la effettiva coltivazione a pomodoro san marzano da parte de!
t   su<ldecfo <lelh parlirella 52 -JI 27 de/ Comune di Sarno;

     In Samo,   J//11 ,\   !11,::::1110 san V11/mti110 Iorio nelle date sopra riJpellil'a1~en/e indi,:ble -dei ;nesi di"maggio e lug/io 20 I 0
                                                                                                            .             .     -

    IDENTiflC- lTE l...E PEKSONE OFFESE IN:                                        .                             ~   •   "t
                                                                                                                                  . ,
                                                                                                                                  -·    .

    CONSORZIO DI TVTEL l DEL POMODORO SA.N MARZAN O DEli'.,,1GRO NOCERINO
    S/ lRNE;;SE DOP 4 o lo stHdio de/ difemore avv. Luca Forni con studio-in Nocera'Injefiore ·alla via A . Barbamlo 11.
    71

    E,,iden-:;:_iata /'acquisi-:::f017e de/le Jt'Jj/tl!llli fonti di p1rJ11a:
    I.C.N.R 1111. 85/ 1-20 10; 85/ 18-2010 ,· 85/ 26-2010 de/ Comando CC NAC Salemo;
    2. annola-:::f·one di PG 85/-10 -2010- 85/.J5-20!0 CC N./lC Salerno
    3. t•o vali di perqHisi:::1011e e sequeslri 1111. 85/ 2- 85/ 19-::010 CC N.- IC Salemo
    T//tli_~li cilln· ,t/li di i11dagine m11/emtli 11el} ISlimlo rid P1:bh~·co i\tinistero.




    V"isci gli artt. -U6, -H7_c.p.p.;

                                                                         CHIEDe-=--·

    l'cmissione <lei uecreto che dispone il g iudizio nei confronti dei predetti imputati e per i reati
    sopraindicati

                                                                         MANDA

    aila Segreceria per gli adempimenti di competenza e in particolare per la trasmissione, uniramenre alla
    prescnte richiesta, <lei fascicolo contenente la notizia di reato, la documentazione relaciva alle indagini
    cspletate e i verbali degli at~ el
                                     · ntua~ente compiuti davanti al giudice per le ~ dagini_preliminari.

    Nocera Infcriore, li            i O)          )0\)              ~/~                                                       ·
                                                              ,/                       , '7              .   .
                                 IL SOSTI UTO PROCURATOR:'.E DELLA REPUBBLICA
                                           ( D9tt. ssa Marjeld'~ Montefusco)
                                                        I                ~                    ---,-- -
                                                        !\..__../
                                                                    A
                                                                    ,I
                                                                                              -
                                                             J
                                                                         l_._!,;~. •
                                          .,                                              • ... .., . ,- .
                                                                                         2 ~1 r ,, I\, _;;, •    J


                                          ~·.




                                                                                                                                                 7
Case 2:19-cv-00974-JS-GRB Document 14-12 Filed 07/05/19 Page 11 of 11 PageID #: 229




                                                                   I .·     I·   --,:=
                          I
                     - , -.; . ............ h-..., ......r·.t ,. -:. QJi<.J~: .... ".
                              ,
                       I ,-.: ,_
                                  .




                     t'
